DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the interview held on 3/11/2021.
Claims 1-20 are pending. Claim 20 is amended herein. Claims 1-20 are allowed. 


Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,491,531 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert S. Jacobson (#77,550) on 3/11/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
20. (Currently Amended) The system of claim 15, wherein to identify the plurality of data streams within the traffic, the computer-executable instructions, when executed by the one or .


Reasons for Allowance
The following is examiner's statement of reasons for allowance: The closest discovered prior art includes:
Fadell (US 2009/0180430 A1) which teaches determining available resources to be allocated, determining class hierarchy, and identifying the resource requirements of each identified class, wherein resources are allocated across each of the classes according to one or more resource allocation rules, and wherein the resource requirements for the priority class are determined with reference to a user specified value indicating at least X Mbps or Y percent of total bandwidth to be maintained for the priority class such that required resources are allocated to the priority class in accordance with the user specified rule and any remaining resources are determined [Fadell: 0087; 0092-99; Figs. 2].
Efrati (US 2015/0098390 A1) which teaches determining network bandwidth required by each of the one or more running applications based on information about one or more applications including a level of performance required by the applications, and wherein the controller application further grants, prioritizes and/or schedules bandwidth allocations based on the determined level of performance required by the applications [Efrati: 0033; 0041].

However, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of routing and queuing data packets based on priority levels by “comparing, to a total bandwidth allocation indicated by the access profile” as recited in Claim 1 and similarly stated in Claim(s) 10 & 15.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-20 indicated claims 1-20 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446